          Case 1:20-cv-00445-RJL Document 27 Filed 07/23/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
JONATHAN DIMAIO, et al.               )
                                      )
                   Plaintiffs,        )
      v.                              )    No. 1:20-cv-00445-RJL
                                      )
CHAD WOLF , et al.                    )
                                      )
                   Defendants.        )
_____________________________________ )

                        DEFENDANTS’ NOTICE OF CORRECTION

       Defendants respectfully submit this notice to correct several statements in Defendants’

briefs and declaration, and to inform the Court and the Plaintiffs that the Acting Secretary of

Homeland Security has determined that it is appropriate to restore New York residents’

eligibility to participate in Trusted Travel Programs (“TTPs”), effective immediately. July 23,

2020 Press Release, https://www.dhs.gov/news/2020/07/23/new-york-amends-dangerous-green-

light-law-cooperate-federal-law-enforcement-dmv.

       As the Court is aware, Defendants have stated that the data restrictions imposed by New

York’s Green Light Law—in particular its restriction of access to certain criminal history

information in New York DMV records—precluded CBP from conducting adequate risk

assessments of New York applicants for TTPs. For example, the February 5 Letter itself asserted

that the Green Light Law “prevents [the Department of Homeland Security (“DHS”)] from

accessing relevant information that only New York DMV maintains, including some aspects of

an individual’s criminal history. As such, the Act compromises CBP’s ability to confirm

whether an individual applying for TTP membership meets program eligibility requirements.”

Pls.’ Mot. for Partial Summ. J., Ex. A, Dkt. No. 11-2 at 2. Similar statements appeared in other,

pre-decisional documents contained in the administrative record filed in the Southern District of

                                                 1
          Case 1:20-cv-00445-RJL Document 27 Filed 07/23/20 Page 2 of 4




New York litigation and produced to Plaintiffs in this case, see, e.g., Administrative Record at

62, New York v. Wolf, No. 1:20-cv-1127 (S.D.N.Y. June 17, 2020), Dkt. No. 65-1 (“The NY

Green Light law would prevent CBP from receiving information relating to criminal convictions

involving motor vehicles . . . . Membership in a CBP Trusted Traveler Program requires

application of strict standards for multiple convictions that can no longer be assessed for

applicants residing in the State of NY.”), and in the declaration submitted by a CBP official in

opposition to Plaintiffs’ Partial Motion for Summary Judgment, see, e.g., Decl. by John P.

Wagner, Dkt. No. 14-1 at ¶ 24 (“Such a gap in information precludes CBP from being able to

conduct a full assessment of whether the applicant is considered low risk.”). Based on these

statements and representations, Defendants made similar assertions in their filings. See, e.g.,

Defs.’ Opp’n to Pls.’ Mot. for Partial Summ. J, Dkt. No. 14 at 15 (“New York State denied its

residents the ability to meet [the low-risk status] condition by shutting off CBP’s access to

information that CBP has long deemed necessary to make a proper risk assessment.”); Defs.’

Resp. to Pls.’ Post-Arg. Letter, Dkt. No. 26 at 4–5 (“New York is the only State that has

terminated CBP’s access to driver license and vehicle data via Nlets altogether, preventing the

agency’s vetting of Trusted Traveler Program applications.”).

       This Sunday evening, undersigned counsel was advised that those statements and

representations are inaccurate in some instances and give the wrong impression in others.

Specifically, DHS learned that several States, the District of Columbia, and one Territory provide

access to driver’s license information (referred to as “Driver Query”) and vehicle registration

information via Nlets, but do not currently provide access to driving history information,

including driving-related criminal histories. In addition, DHS determined that two Territories do

not participate in Nlets DMV-related queries, such that DMV records are not available to CBP



                                                 2
          Case 1:20-cv-00445-RJL Document 27 Filed 07/23/20 Page 3 of 4




(or other Nlets users). Nevertheless, CBP has continued to accept, vet, and, where appropriate,

approve TTP applications from these States, the District of Columbia, and Territories.

       These revelations undermine a central argument in Defendants’ filings to date: that CBP

is not able to assure itself of an applicant’s low-risk status because New York fails to share

relevant DMV information with CBP for TTP purposes. Because this argument supplies the

rationale for the TTP Decision and supports Defendants’ defense of the TTP Decision,

Defendants have determined that the proper course of action is to withdraw their general-

statement-of-policy, interpretive-rule, good-cause, and harmless-error arguments. See Defs.’

Opp’n. Parts II.A, II.C & III.

       Defendants deeply regret the foregoing inaccurate or misleading statements and

apologize to the Court and Plaintiffs for the need to make these corrections at this stage in the

litigation. Defendants respectfully request that the Court accept this Notice to correct the record,

and permit Defendants to withdraw the aforementioned arguments. As noted above, the Acting

Secretary of Homeland Security has decided to withdraw the TTP Decision and restore New

York residents’ access to the TTPs, effective immediately. Accordingly, Defendants further

intend to confer with Plaintiffs, and to notify, expeditiously, the Court of Defendants’ views as to

the impacts on the pending litigation arising from this information and the restoration of TTP

access to New York residents.




                                                 3
         Case 1:20-cv-00445-RJL Document 27 Filed 07/23/20 Page 4 of 4




Dated: July 23, 2020            Respectfully Submitted,
                                ETHAN P. DAVIS
                                Acting Assistant Attorney General
                                BRIGHAM J. BOWEN
                                Assistant Branch Director

                                 /s/ Charles E.T. Roberts
                                DENA M. ROTH (DC Bar # 1001184)
                                CHARLES E.T. ROBERTS (PA Bar # 326539)
                                Trial Attorneys
                                United States Department of Justice
                                Civil Division, Federal Programs Branch
                                1100 L Street, NW, Room 11204
                                Washington, DC 20005
                                Tel: (202) 305-8628
                                Facsimile: (202) 616-8460
                                Email: charles.e.roberts@usdoj.gov

                                Counsel for Defendants




                                        4
